[Cite as Strickland v. Dept. of Rehab. & Corr., 2010-Ohio-4303.]

                                                         Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




TOMMIE STRICKLAND

        Plaintiff

        v.

DEPARTMENT OF REHABILITATION AND CORRECTION

        Defendant

             Case No. 2008-11362

Judge Joseph T. Clark
Magistrate Matthew C. Rambo

JUDGMENT ENTRY




        {¶ 1} On June 16, 2010, the magistrate issued a decision recommending
judgment for defendant.
        {¶ 2} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to
a magistrate’s decision within fourteen days of the filing of the decision, whether or not
the court has adopted the decision during that fourteen-day period as permitted by
Civ.R. 53(D)(4)(e)(i).” No objections were filed.
        {¶ 3} The court determines that there is no error of law or other defect evident
on the face of the magistrate’s decision. Therefore, the court adopts the magistrate’s
decision and recommendation as its own, including findings of fact and conclusions of
law contained therein. Judgment is rendered in favor of defendant. Court costs are
assessed against plaintiff. The clerk shall serve upon all parties notice of this judgment
and its date of entry upon the journal.
Case No. 2008-11362                   -2-                    JUDGMENT ENTRY

                                     _____________________________________
                                     JOSEPH T. CLARK
                                     Judge

cc:


John P. Reichley                       Tommie Strickland, #537-430
Assistant Attorney General             Southern Ohio Correctional Facility
150 East Gay Street, 18th Floor        P.O. Box 45699
Columbus, Ohio 43215-3130              Lucasville, Ohio 45699

MR/cmd
Filed August 11, 2010
To S.C. reporter September 9, 2010